Citation Nr: 1439459	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  The Veteran died on November [redacted], 2008.  The appellant is the Veteran's adult son.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 decision in which the RO (hereinafter Agency of Original Jurisdiction (AOJ)), inter alia, denied the appellant's claim for accrued benefits.  In October 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In September 2010, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In April 2011, the Board denied claims for Dependency and Indemnity Compensation (DIC) benefits, based on service connection for the cause of the Veteran's death; DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1318; and death pension benefits.  Also in April 2011, the Board remanded the matter of the appellant's entitlement to accrued benefits to the AOJ, via the Appeals Management Center (AMC) in Washington, DC (also a component of the AOJ), for further action, to include additional development of the evidence.  After completing further action, the AOJ continued to deny the claim (as reflected in a December 2011 Supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration. 

In July 2012, the undersigned Veterans Law Judge granted the appellant's motion for advancement on the Board's document, pursuant to 38 C.F.R. § 20.900(c) (2011) and 38 U.S.C.A. § 7107(a)(2) (West 2002).

In August 2012, the Board denied the appellant's claim of entitlement to accrued benefits.  The appellant appealed the August 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court issued a Memorandum Decision in which the Court affirmed the the Board's determination that the appellant was not entitled to further reimbursement of claimed burial expenses, but vacated the Board's decision regarding reimbursement of certain expenses of the Veteran's last sickness, and remanded this matter to the Board for further action consistent with the Court's decision.  

The Board notes that the appellant was previously represented by Agent Winston P. Alcendor.  In a May 2012 report of contact, the Veteran informed the AOJ that Mr. Alcendor no longer represented him.  In a subsequent May 2012 letter to the appellant, the AOJ confirmed that Mr. Alcendor was no longer his representative and informed him of his option of appointing another representative.  The appellant has not responded to that letter.  Accordingly, the Board now recognizes the appellant as proceeding pro se in this appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

For reasons expressed below, the claim remaining on appeal is being remanded to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the March 2014 Court Memorandum Decision, the Board finds that further development with respect to the appellant's claim is warranted. 

The appellant seeks accrued benefits on the basis that he bore the expenses of the Veteran's last sickness or burial.  38 U.S.C.A. § 5121 (a)(6); 38 C.F.R. § 3.1000(a)(5).  He primarily seeks reimbursement of personal funds he paid his mother, who had been separated from the Veteran for many years prior to his last illness, who helped provide aid and attendance care to the Veteran from January to November 2008.

In January 2009, the appellant submitted a Medical Expense Report form which indicates that between $500 and $800 was spent per month, in the year prior to the Veteran's death, for his 24-hour care.  The appellant also listed several other expenses that were incurred during the year prior to the Veteran's death.  However, it was unclear who bore these expenses, as the form seems to indicate that the Veteran paid for these expenses himself.  The appellant had not submitted any evidence showing that he bore any of the Veteran's last sickness expenses.  The Board remanded the claim in April 2011 to allow the appellant to provide this evidence. 

Following the Board's April 2011 remand, the appellant essentially submitted duplicate copies of the Medical Expense Report that he first submitted in January 2009.  The forms indicate that he spent $800 per month from January to September 2008, and $500 per month for October and November 2008, for aid and attendance care performed by his mother.  To substantiate that the payments were actually made, the Veteran submitted self-made receipts reflecting that cash payments were made to his mother.  He also listed other expenses which included $1,500 for Depends diapers, $1,556.80 for Medicare Part B, $1,100 for bed chucks and $630 for disposable wash cloths.

In written a statement received in July 2011, the appellant reported that he paid his mother to assist in caring for the Veteran for the additional 12 hours each day which were not covered by the aid and attendance service provided by the VA. 

In the August 2012 decision, the Board denied the appellant's claim for accrued benefits on the basis that his mother was not shown to be a licensed health care professional qualified to administer care for the Veteran or that such additional care was warranted.

In the March 2014 Memorandum Decision, the Court determined that there is no legal requirement that the appellant's mother be a qualified professional in order for the appellant to be eligible for reimbursement for care provided by her on behalf of the Veteran.  It was noted that VA Adjudication Procedure Manual, M21-1MR, Part VIII, Chapter 4, paragraph 12, provides that "[p]ayment of accrued benefits, as reimbursement, is not limited to specific items or amounts," and that "nonregistered nursing services" should be considered.  

Thus, as there is no prohibition for paying for the services purportedly provided by the appellant's mother, the remaining issue on appeal concerns whether the appellant, in fact, paid his mother for aid and attendance care and, if so, whether those expenses were "reasonable expenses incident to the last illness" of the Veteran.  

The records reflects that the appellant appears to have used his own funds to provide the Veteran home medical care prior to the Veteran being deemed eligible for VA aid and attendance benefits.  See VA examination report dated in March 2005.  The record also documents that the appellant's mother assisted in the care of the Veteran when he became completely dependent on the aid and attendance of another.  See Care Plan Worksheet covering the time period from October 2007 to March 2008.

However, other than the appellant's assertions, the record does not document the extent of the appellant's mother's care from January to November 2008 nor the actual amount of money paid for her services.  It also appears from the appellant's statements that the cash payment receipts for his mother were not created at the time of payment, but rather were created after VA requested additional documentation.  Thus, this is not deemed reliable evidence of actual payment.

On this record, the Board finds that further development is warranted.  First, the appellant should be advised to provide reliable evidence that he actually made cash payments to his mother which could include his own bank statements showing withdrawal of cash funds, his mother's bank statements of cash deposits and/or an affidavit from his mother regarding the hiring arrangement between herself and the appellant.  Second, the available home care nursing notes include references to the types of care being provided to the Veteran, including care provided by the Veteran's family members.  On remand, the AOJ should attempt to obtain complete skilled nursing notes for the time period from October 2007 to September 2008.

Thus, to ensure that all due process requirements are met, the AOJ should also give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter the AOJ should ask the appellant to provide reliable evidence that he actually made cash payments to his mother which could include his bank statements of withdrawal of cash funds, his mother's bank statements of cash deposits and/or an affidavit from his mother regarding the hiring arrangement between herself and the appellant.  The appellant should further be advised to submit, or request VA assistance in obtaining, complete skilled nursing notes for the time period from October 2007 to September 2008.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

Finally, the record on appeal appears to reflect that the appellant's request for reimbursement of expenses concerning Depends diapers, Medicare Part B, bed chucks and disposable wash cloths may have been calculated in determining the rate of aid and attendance benefits awarded to the Veteran.  On remand, the AOJ should specifically determine whether the appellant is eligible for reimbursement of these expenses.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant a letter requesting him to provide sufficient information, and if necessary, authorization to enable the AOJ to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record. 

Ask the appellant to provide reliable evidence that he actually made cash payments to his mother which could include his bank statements of withdrawal of cash funds, his mother's bank statements of cash deposits and/or an affidavit from his mother regarding the hiring arrangement between herself and the appellant.  Additionally, request that the appellant submit, or seek VA assistance in associating with the claims file, complete skilled nursing notes for the time period from October 2007 to September 2008.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the appellant responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and his agent of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, readjudicate the claim for accrued benefits in light of all pertinent evidence and legal authority. 

Render the decision consistent with VA Adjudication Procedure Manual, M21-1MR, Part VIII, Chapter 4, paragraph 12, which provides that "[p]ayment of accrued benefits, as reimbursement, is not limited to specific items or amounts," and that "nonregistered nursing services" should be considered.

Determine the hiring arrangement between the appellant and his mother concerning providing the Veteran aid and attendance care, and determine whether the appellant is entitled to reimbursement for any expenses paid to his mother regarding care of the Veteran during from January to November 2008. 

Specifically determine whether the appellant is eligible for his request for reimbursement of expenses concerning Depends diapers, Medicare Part B, bed chucks and disposable wash cloths, to include specific consideration of whether any of these expenses were calculated as recurring medical expenses for the Veteran in determining the amount of his award of aid and attendance benefits.

5.  If the claim for accrued benefits is not granted in full, furnish to the appellant an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

